DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the following limitations:
"the front surface side" in line 7
“the region having the holes” in line 8
“the front-back direction” in line 10
“the width direction” in line 11
“the intervals of the holes in the width direction” in line 11
“the front-back direction dimensions” in line 12
  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the following limitations:
“the shape of the hole” in line 1
“the edge portion of the hole” in line 3
“the highest bending-up height” in lines 3-4
“the opposing direction to the highest opposition portion” in lines 4-5
“the lowest bending-up height” in line 5
  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the following limitations:
“the longitudinal direction of the hole” in line 2
“the bending-up height of the highest opposition portion” in line 8
“the bending-up height of the lowest opposition portion” in line 9
  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as obvious over Kim et al (US 2015/0099086) and further in view of Sisson (US 3,989,867).

 wherein the cover nonwoven fabric is provided with a plurality of holes (70, 170) penetrating a front surface and a back surface [0040] at intervals at least in a region overlapping with the liquid impervious sheet as shown in figure 1.
Kim also discloses that the apertures 70 define a plurality of columns that extend in the longitudinal direction 42 of the diaper and a plurality of rows that extend in the transverse direction 44 of the diaper. 
The apertures 70 is spaced approximately equally from the adjacent apertures. In other words, each of the columns and each of the rows are spaced apart by approximately the same distance as set forth in [0043].
The difference between Kim and claim 1 is the explicit recitation that rows of holes in the front-back direction narrower than the dimensions in the front-back direction of the holes, are repeatedly formed at predetermined intervals in the width direction, and the intervals of the holes in the width direction are wider than the front back-direction dimensions of the holes and that edge portions of the holes bend-up toward the front surface side.
While Kim does not explicitly recite which holes are specifically narrower and/or wider, the examiner contends that it would have been obvious to one of ordinary skill in 
 With respect to edge portions of the holes bending up toward the front surface side, Sisson teaches an analogous absorbent article where the outer surface of the backsheet includes holes having edge portion which bend up toward a front surface side as shown in figures 3-4.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the backsheet of Kim with the edge portions as taught by Sisson in an effort to help contain bodily fluids while helping body heat to escape as taught by Sisson in col. 2, lines 14-28.
With reference to claim 2, Kim teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Kim discloses a shape of the hole is elongated in the front-back direction as set forth in figure 7.
The difference between Kim and claim 2 is the explicit recitation that the edge portion of the hole includes a highest opposing portion having the highest bending-up height and a lowest opposing portion being orthogonal in the opposing direction to the highest opposing portion and having the lowest bending-up height. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the backsheet of Kim with the edge portions as taught by Sisson in an effort to help contain bodily fluids while helping body heat to escape as taught by Sisson in col. 2, lines 14-28.
Claims 5-8 are rejected under 35 U.S.C. 103 as obvious over Kim et al (US 2015/00990896) in view of Sisson (US 3,989,867) and further in view of Noda (US 2001/0044611).
With reference to claims 5-8, Kim in view of Sisson teach the invention substantially as claimed as set forth in the rejection of claim 1.
Kim discloses that the nonwoven is adhesively bonded to the film as set forth in [0032].
The difference between Kim in view of Sisson and claims 5-8 is the explicit recitation that the adhesive is a hot melt adhesive which is arranged in an intermittent pattern.
Noda et al. (hereinafter “Noda”) teaches a breathable backsheet where the nonwoven is joined to the film via a hot melt adhesive in an intermittent pattern as set forth in [0019]. 

retaining the water vapor permeability and a comfortable texture of the laminated sheet as taught by Noda in [0019].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hartwell (US 3,881,489) considered relevant for the disclosure of a breathable backsheet.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781